Citation Nr: 0702901	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma, 
claimed as secondary to diabetes mellitus.  

2.  Entitlement to an effective date prior to January 30, 
2003, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	


WITNESSES AT HEARING ON APPEAL

Appellant and JM


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 and 
August 2004 rating decisions by the Indianapolis RO that 
granted service connection for diabetes mellitus, effective 
January 30, 3003, and denied service connection for bilateral 
glaucoma.  In March 2006, a Travel Board hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  It was agreed at the hearing that the record would 
be held open in abeyance ninety days for additional evidence 
to be submitted.  No additional evidence has been received. 


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran's glaucoma was caused or aggravated by his 
service connected diabetes mellitus.

2.  The veteran was separated from active duty in May 1971; 
his initial claim seeking service connection for diabetes 
mellitus was received on January 30, 2004, more than one year 
after the effective date of liberalizing legislation 
authorizing presumptive service connection for Type II 
diabetes in Vietnam veterans based on exposure to herbicides.


CONCLUSIONS OF LAW

1.  Secondary service connection for bilateral glaucoma is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.310 (2006).

2.  An effective date prior to January 30, 2003, for the 
grant of service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

March 2004 and June 2004 letters (prior to the RO's initial 
adjudication of these claims) informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit any pertinent evidence 
in his possession.  Additional notice was also provided in 
August 2005 and January 2006 letters.  While he was not 
provided notice regarding rating disabilities or the 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), the decision below denies (and does 
not grant) service connection for bilateral glaucoma; neither 
the rating of glaucoma nor the effective date of an award of 
service connection for glaucoma is a matter for consideration 
herein.  As for diabetes mellitus, the purpose of statutory 
notice was fulfilled when service connection was granted and 
an initial rating and effective date were assigned; he is 
exercising the opportunity to contest the effective date 
assigned, and notice on that "downstream" issue was 
properly provided via April 2005 supplemental statement of 
the case.  The veteran has had ample opportunity to respond.  

Regarding the duty to assist, the Board is satisfied that VA 
has complied with the requirements of the VCAA and the 
implementing regulations.  The RO obtained all available 
medical records identified by the veteran, and the veteran 
has undergone a VA examination.  The case was held in 
abeyance for ninety days following the March 3006 Travel 
Board hearing to allow the veteran to submit additional 
evidence, but he failed to do so.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of these 
claims.

II. Service Connection

Factual Background

January 1995 private treatment records reflect the earliest 
diagnosis of open-angle glaucoma of record.

On July 2004 VA examination, the examiner noted the veteran's 
ten-year history of diabetes mellitus, and that glaucoma was 
first diagnosed in the 1980s.  Examination of the veteran 
revealed severe glaucoma in both eyes.  The physician 
commented that open-angle glaucoma is sometimes associated 
with diabetes mellitus, but added that there has been no 
demonstration of causation of glaucoma by diabetes in medical 
literature.  The physician stated that there is no evidence 
for anterior segment neovascularization causing glaucoma and 
that this is the one instance in which diabetes could be said 
to cause glaucoma.  The opinion was that the veteran's 
diabetes mellitus was not causing his glaucoma.


At a March 2006 Travel Board hearing, the veteran stated that 
VA physician reversed the dates for the onset of diabetes and 
glaucoma.  He also testified that his physician told him he 
could not say one way or the other whether his glaucoma was 
caused by his diabetes.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

It is neither shown nor alleged that the veteran's bilateral 
glaucoma became manifested (and was incurred or aggravated) 
in service.  The veteran's only contention has been that his 
bilateral eye disability is secondary to diabetes mellitus.

There are three threshold requirements that must be met to 
establish secondary service connection: 1.) There must be 
competent evidence of a medical diagnosis of the disability 
for which service connection is sought; 2.) There must be a 
disability which is already service connected; and 3.) There 
must be competent evidence that establishes that the 
disability for which service connection is sought was caused 
or aggravated by the service-connected disability.

Here, only the first two of those requirements are met.  
There is ample evidence of current bilateral glaucoma.  Also, 
diabetes mellitus is service-connected.  However, there is no 
competent (medical) evidence that the veteran's service 
connected diabetes either caused or aggravated his glaucoma.

The only competent (medical) evidence specifically addressing 
the matter of a nexus between the service-connected diabetes 
mellitus and the veteran's diagnosed bilateral glaucoma is 
the report of the VA examination in July 2004.  The opinion 
offered by the examiner is against the veteran's claim.  The 
veteran expressed concern over the examiner's confusing the 
dates of onset of diabetes and glaucoma; however, since the 
rationale for the opinion is dependent on the type of 
glaucoma the veteran has (which is not in dispute) rather 
than when the disabilities became manifest, ant confusion 
over dates does not affect the probative value of the 
opinion.  

There is no competent (medical) evidence suggesting that the 
veteran's diabetes caused or might be aggravating his 
glaucoma.  Indeed, the veteran has testified that his own 
physician indicated he can't say one way or the other whether 
the two are related.  The veteran sought, and received. An 
abeyance period to submit additional evidence in this matter.  
No such evidence has been received.  The veteran's own belief 
that his bilateral glaucoma was caused by his service-
connected diabetes mellitus is not competent evidence, as he 
is a layperson, untrained in determining medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the only competent evidence in the matter of a nexus 
between the veteran's glaucoma and his service connected 
diabetes is against his claim, the preponderance of the 
evidence is against the claim.  Accordingly, it must be 
denied.

III. Effective Date

Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  This rule 
holds true in cases of de novo claims for service connection, 
except when a claim is received within one year after 
separation from service, in which case the effective date of 
the award is the day following separation from service.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  VA must look 
to all communications from the appellant which may be 
interpreted as applications or claims - formal and informal - 
for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2006); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection was 
previously established.  38 C.F.R. § 3.157(b).

When a claimant is granted benefits based on liberalizing 
legislation/issue, the effective date of the award is based 
on the facts found, but may not be earlier than the effective 
date of the liberalizing law.  Specifically:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement. 

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

Here, VA issued regulations creating a presumption of service 
connection for diabetes mellitus, type II, effective May 8, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001).  The veteran did 
not file a claim seeking service connection for diabetes 
within a year of the effective date of this liberalizing 
regulation, and he has testified that he did not think to 
file a claim prior to the one received in January 2004.  
These facts are not in dispute.  Consequently, under 
38 C.F.R. § 3.114(a) the effective date of award of service 
cannot be retroactive to more than one year from the date of 
receipt of the veteran's claim (in January 2004).  Since the 
effective date assigned by the RO is already one-year prior 
to the date the claim was received, there is no legal basis 
for establishing an earlier date.  Accordingly, the veteran's 
claim must be denied as lacking legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for glaucoma as secondary to service 
connected diabetes mellitus is denied.

An effective date prior to January 30, 2003, for the grant of 
service connection for diabetes mellitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


